Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021, and 04/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “a proximal portion” in lines 1-2 should be amended to read –the proximal portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-13, 16-20 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnett et al (US 2013/0066166).

As to claims 1, 11, 16, 24 and 26, Burnett discloses a Foley catheter/device (Foley catheter 10, par.82, fig.1-5) and method, comprises:
an elongated body (elongate body of catheter 10, as best seen in fig.5, par.82-84) defining a drainage lumen (urine drainage lumen 23, apr.83, fig.5), 
the elongated body comprising a proximal portion (portion 12, par.82-83, fig.5) and a distal portion (portions 13 and 14, par.82-83, fig.5), 
the proximal portion defining a drainage opening fluidically coupled to the drainage lumen (urine drainage lumen 23 has a distal opening 41 that resides in the bladder portion 12 of the catheter, par.83, fig.5); 
an anchoring member positioned at the proximal portion of the elongated body (balloons 36 and 38 in portion 12, par.84-85, fig.5-7); 
sensing by a first sensor positioned at the proximal portion of the elongated body a first parameter (sensing temperature by sensor 50 positioned in portion 12, par. 83, and/or measuring pressure by pressure sensor 39/38, fig.5a-5b, par.84); and 
sensing by a second sensor positioned at the distal portion of the elongated body or distal to a distal end of the elongated body a second parameter/a substance of interest in a fluid in the lumen (sensors 50 positioned at portion 13 and/or one or more multiple analytes sensors in catheter 10 are configured to sense multiple of analytes, such as, peritoneal pressure, respiratory rate, and cardiac rate, relative pulmonary tidal volume profile, cardiac output, relative cardiac output, and absolute cardiac stroke volume, blood pressure, oxygen saturation, pulse oximetry, EKG, and capillary fill pressure, par.85, urine pH, urine oxygen content, urine nitrate content, respiratory rate, heart rate, perfusion pressure of the bladder wall or the urethral wall, temperature inside the bladder or the urethra, electro-cardiography via sensors on the bladder wall or the urethra, respiratory volume, respiratory pressure, peritoneal pressure, urine glucose, blood glucose via urethral mucosa and/or bladder mucosa, urine proteins, urine hemoglobin, blood pressure, par.89), 
wherein the elongated body comprises a material that is a substantially non-permeable to the substance of interest (the catheter lumen include a hydrophilic feature, hydrophobic wall, silica gel, and a hygroscopic composition (par.108-110), and comprises a thin silicone membrane, par.46)(the Examiner respectfully notes these materials does not allow fluid accumulation in the lumen/non-permeable to the fluid/urine in the catheter lumen, par.108-110), the material extending from the drainage opening to the second sensor (the whole catheter includes a hydrophilic feature, hydrophobic wall, silica gel, and a hygroscopic composition and silicon coat along its length, as best seen in fig.5).

As to claims 2 and 17, Burnett discloses the Foley catheter/device and method, wherein the first sensor comprises at least one of a temperature sensor or a pressure sensor (sensing temperature by sensor 50 positioned in portion 12, par. 83, and/or measuring pressure by pressure sensor 39/38, fig.5a-5b, par.84).

As to claims 3 and 18, Burnett discloses the Foley catheter/device and method, wherein the second sensor comprises at least one of a dissolved gas sensor, a flow sensor, a volume sensor, a pH sensor, a creatinine sensor, a color sensor, or a motion sensor (sensors 50 positioned at portion 13 and/or one or more multiple analytes sensors in catheter 10 are configured to sense multiple of analytes, such as, peritoneal pressure, respiratory rate, and cardiac rate, relative pulmonary tidal volume profile, cardiac output, relative cardiac output, and absolute cardiac stroke volume, blood pressure, oxygen saturation, pulse oximetry, EKG, and capillary fill pressure, par.85, urine pH, urine oxygen content, urine nitrate content, respiratory rate, heart rate, perfusion pressure of the bladder wall or the urethral wall, temperature inside the bladder or the urethra, electro-cardiography via sensors on the bladder wall or the urethra, respiratory volume, respiratory pressure, peritoneal pressure, urine glucose, blood glucose via urethral mucosa and/or bladder mucosa, urine proteins, urine hemoglobin, blood pressure, par.89).

As to claims 4 and 19, Burnett discloses the Foley catheter/device and method, wherein the second sensor comprises the dissolved gas sensor comprising at least one of a dissolved oxygen sensor or a dissolved carbon dioxide sensor (inherently the oxygen sensor of sensors 50 positioned at portion 13 and/or one or more multiple analytes sensors in catheter 10 the measures, oxygen saturation and pulse oximetry, par.85, urine oxygen content, par.89).

As to claims 5 and 20, Burnett discloses the Foley catheter/device and method, herein the material extends from the distal portion to a proximal portion of the elongated body and is configured to minimize a flow of the substance of interest from the lumen to an environment outside the elongated body (hydrophilic feature (such as a coating on the wall of the lumen itself, or a hydrophilic fiber running the length of the lumen) to wick moisture away from the lumen in order to maintain a continuous, uninterrupted air channel. In some embodiments, a hygroscopic composition (silica gel, for example) may be used in line with the air infusion line or within the air infusion lumen itself to capture water or humidity. In some embodiments, a hygroscopic composition may be included within the catheter so that the air infusion circuit need not be serviced to replace this material, par.108-110).

As to claims 8 and 23, Burnett discloses the Foley catheter/device and method, wherein the substance of interest comprises at least one of oxygen or carbon dioxide (sensors 50 positioned at portion 13 and/or one or more multiple analytes sensors in catheter 10 measures, oxygen saturation and pulse oximetry, par.85, urine oxygen content, par.89).

As to claims 12 and 25, Burnett discloses the Foley catheter/device and method, further comprising a hub at the distal end of the elongated body (portion 13 and 14 are more than capable of being a hub for catheter 10, par.82 and 87, fig.5-7), wherein the second sensor is positioned at the hub (sensors 50 positioned in section 13 and/or 14, par.83-89).

As to claims 13 and 27, Burnett discloses the device, wherein the anchoring member comprises at least one of an inflatable balloon (balloons 36 and 38 in portion 12, par.84, fig.5-7) or a non-balloon expandable structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9, 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Burnett et al (US 2013/0066166), in view of Rehm et al (US 2019/0126006).

As to claims 6, 7, 9, 10, 21 and 22, Burnett discloses the Foley catheter lumen include a silicon coating (par.46), a hydrophilic feature, hydrophobic wall, and a hygroscopic composition (par.108-110)(Examiner respectfully notes that the above material include polymers), but failed to explicitly teach the elongated body comprises a material, wherein the material comprises at least one of nylon, polyethylene terephthalate (PET), or polytetrafluoroethylene (PTFE), wherein the elongated body comprises a layer of silicone and a layer of the material, wherein the material is disposed on an inner surface of the elongated body, the inner surface defining the lumen, and wherein the material is disposed on an outer surface of the elongated body.

However Rehm discloses an analogous urinary catheter (110, abstract, par.10, fig.1), wherein the elongated body comprises a material, wherein the material comprises at least one of nylon, polyethylene terephthalate (PET), or polytetrafluoroethylene (PTFE) (the catheter 110 may be fabricated from any number of materials including, without limitation, silicone rubber, nylon, polyurethane, polyethylene terephthalate (PET), latex, and thermoplastic elastomers, par.11), wherein the elongated body comprises a layer of silicone and a layer of the material (the catheter 110 may be fabricated from any number of materials including, without limitation, silicone rubber, nylon, polyethylene terephthalate, par.11), wherein the material is disposed on an inner surface of the elongated body, the inner surface defining the lumen, and wherein the material is disposed on an outer surface of the elongated body (the whole catheter (inside and outside) is made from the material listed in par.11).

As these types of catheter fabricated materials are well known in the art, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to fabricate the catheter taught by Burnett’s invention, from the same material of catheter 110 taught by Rehm’s invention (par.11), without changing its respective function of allowing fluid to continuously flow inside the catheter lumen without any obstruction (par.11). 

Claims 14, 15 and 28 is/are rejected under 35 U.S.C. 103 as being obvious over Burnett et al (US 2013/0066166), in view of Hekmat et al (US 2009/0105799).

As to claims 14 and 28, Burnett discloses the invention substantially as claimed above, but failed to explicitly teach the anchoring member comprises a non-balloon expandable structure, the device further comprising a pull wire configured to deploy the non-balloon expandable structure.

However Hekmat discloses an analogous renal catheter (410, abstract, par.63, fig.4), wherein the anchoring member comprises a non-balloon expandable structure (sensing structure 450, par.63, fig.4), the device further comprising a pull wire configured to deploy the non-balloon expandable structure (control wire 460, par.63. fig.4).

As catheter non-balloon expandable structure is well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention, to substitute the inflatable retention balloon 36 and/or pressure sensing balloon 38 taught by Burnett’s invention, with non-balloon expandable structure 450 taught by Hekmat’s invention, without changing it’s respective function, in order to retain/anchor the catheter in the body cavity while measuring physiological parameters, as taught by Hekmat’s inevention (par.63).

Still regarding claim 15, Burnett/Hekmat combination discloses the invention substantially as claimed above, but failed to teach the first sensor is positioned on the pull wire. Nevertheless, it would have been obvious to one having an ordinary skill in the art at the time the invention was made to position the first sensor on the pull wire, and/or position any of the sensors at any location on the device/catheter, since it has been held that rearranging parts of a device involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791